Citation Nr: 0934490	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 7, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1969 
to August 1971 and from February 1973 to February 1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision. 

It is noted that an effective date of November 18, 2000 (the 
date a VA treatment record was deemed to constitute an 
informal claim) was initially assigned by the October 2002 
rating decision that granted service connection for PTSD.  
However, in August 2007, the RO, finding that clear and 
unmistakable error had been made in the October 2002 rating 
decision, revised the effective date for PTSD to the date the 
Veteran's claim was received, December 7, 2000.  The Veteran 
did not voice disagreement with this change, and the rating 
decision promulgating the decision is now final.  As such, 
December 7, 2000 is treated as the effective date in this 
case.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for PTSD was granted by a rating decision in October 2002 and 
an effective date was assigned.  The Veteran did not voice 
disagreement with the assigned effective date in the year 
after he was notified of the rating decision.

2.  The effective date for the grant of service connection 
for PTSD became final in October 2003.

3.  Neither the Veteran, nor his representative, has alleged 
that a clear and unmistakable error (CUE) was made with 
regard to the effective date assigned by the October 2002 
rating decision.



CONCLUSION OF LAW

Criteria for an effective date earlier than December 7, 2000 
for the grant of service connection for PTSD have not been 
met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is 
warranted for the grant of service connection for PTSD.  He 
argues that he had symptoms of PTSD in 1993 when he initially 
filed a claim and therefore service connection should date 
back to the date his claim was initially received.

The facts of the case are as follows.  The Veteran initially 
filed a claim for service connection for PTSD that was 
received in March 1993.  This claim was denied by a June 1993 
rating decision, and the Veteran did not appeal.  As such, 
the denial became final.  Several years later, the Veteran 
attempted to reopen his claim, but his claim was denied by a 
March 1996 rating decision which found that new and material 
evidence had not been submitted.  

The Veteran filed to reopen his previously denied claim for a 
second time in an application that was received by the RO on 
December 7, 2000; and, in an October 2002 rating decision, 
the RO granted service connection for PTSD and assigned an 
effective date.

The Veteran did file a timely notice of disagreement with the 
October 2002 rating decision; however, his disagreement was 
with the disability rating assigned, and not with the 
effective date for the grant of service connection.  In fact, 
over the next several years, the Veteran never argued that 
the effective date that had been assigned for the grant of 
service connection for PTSD was incorrect.  As such, the 
effective date for the grant of service connection became 
final in October 2003, one year after the Veteran was 
notified of the October 2002 rating decision.

Once a decision becomes final, the law holds that the 
decision will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for CUE.  38 C.F.R. § 3.104(a), 
3.105(a).

Therefore, in order for the Veteran to obtain an earlier 
effective date, he must show either that CUE was made in the 
rating decision that established the effective date, or 
theoretically submit new and material evidence.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, because the 
effective date for the grant of service connection was 
already set as the date the Veteran's claim to reopen was 
received, new and material evidence would be unable to 
provide an earlier effective date, since the law holds that 
the effective date for a grant of service connection is the 
later of the date of entitlement or the date a claim is 
received.  See id. at 299; 38 C.F.R. § 3.400.

The issue in this case therefore becomes whether the Veteran 
has alleged that a CUE was made in the October 2002 rating 
decision.  The Board concludes that he has not.  It is noted 
at this juncture that CUE is recognized to be a very specific 
and rare kind of error of fact or law that compels the 
undebatable conclusion, to which reasonable minds could not 
differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, 
a claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).  Instead, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
See Fugo, 6 Vet. App. at 43.

In a May 2005 rating decision, the RO granted a 100 percent 
rating for the Veteran's PTSD, which was considered a total 
grant of benefits.  Nevertheless, in April 2006, the Veteran 
filed a claim asserting that he wanted an earlier effective 
date for PTSD; however, he did not specify whether he was 
seeking an earlier effective date for the increased rating or 
for the grant of service connection.  

Several months later, in August 2006, the Veteran sent in a 
copy of the rating decision from 1993 which had initially 
denied his claim for service connection for PTSD with a note 
indicating that it was in support of his claim for an earlier 
effective date, thereby implying that he was seeking an 
earlier effective date for service connection.  The Veteran's 
request for an earlier effective date was denied by a 
September 2006 rating decision which was equivocal as to 
whether it was denying an effective date for an increased 
rating or for the grant of service connection; however, in 
his notice of disagreement, the Veteran clearly asserted that 
he was disagreeing with the effective date for the grant of 
service connection, as he stated that the June 1993 rating 
decision clearly showed symptoms of PTSD which were present 
in 1992.  The Veteran reiterated his contention in his 
substantive appeal.

However, despite their insistence that an earlier effective 
date is warranted for service connection, neither the 
Veteran, nor his representative, has alleged CUE was made in 
the October 2002 rating decision.  

The Veteran's representative did submit a written 
presentation in March 2009, arguing that an earlier effective 
date should be granted, because service department records 
had been obtained.  However, without considering the merits 
of her argument, the Board notes that the time for such an 
argument to have been advanced was in the one year appeal 
period following the grant of service connection and the 
assignment of an effective date, and not seven years after 
the fact.

The Veteran's representative did not suggest that CUE was 
made in the October 2002 rating, as a CUE motion must 
identify the alleged error(s) with some degree of specificity 
and must provide some persuasive reasons why the result would 
have been manifestly different.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  While the argument was well written, 
the argument merely served as an attempt to raise a free-
standing effective date claim which, were the Board to 
consider it, would violate the rule of finality.  See Rudd v. 
Nicholson, 20 Vet. App. at 300.  

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date earlier than 
December 7, 2000 for the grant of service connection for 
PTSD.  Based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal without 
prejudice to the Veteran filing a CUE claim.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim must be denied due to an absence of legal 
entitlement).

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify a 
claimant of the information and evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  Under the VCAA, VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Board finds that no further action is 
necessary pursuant to the VCAA.  As described above, the 
facts in this case are not in dispute and the Veteran's 
appeal must be dismissed as a matter of law.  Thus, the Board 
finds that any deficiency in VA's VCAA notice or development 
action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive).  Neither the Veteran nor 
his representative has argued otherwise.








ORDER

An effective date earlier than December 7, 2000 for the grant 
of service connection for PTSD is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


